DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 09/29/2021.
Applicant’s cancelation of claims 1-21 and 23 is acknowledged and require no further examining.  Claims 22 and 24-25 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sensing system as disclosed in claim 24 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 22 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 22, the phrase “said control system is configured to adaptively control said electrical motor to control said closure stroke based on the clamping pressure” renders claim 22 to be non-complying with the written description requirement because the feature appears to be new matter.  On page 126 paragraph 391 of the Specification, the feedback data related to the clamping force can show variations in the clamping pressure along the length and/or width of the DLU.  The Specification does not disclose the control system controls the motor based on the detected clamping pressure.  Therefore, the feature is considered new matter.
Regarding claim 24, the phrase “said control system is configured to adaptively control said motor-driven element to control said drive stroke based on data from said sensing system” renders claim 24 to be non-complying with the written description requirement because the feature appears to be new matter.  Prior to the quoted phrase, the sensing system is disclosed to detect a clamping pressure.  This implies the data the control system responds to is clamping pressure data.  On page 126 paragraph 391 
Claim 25 is dependent of claim 24 and include all the same limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by reference Shelton (2012/0205421).
Regarding claim 22, Shelton disclose a stapling system (2700, 2900, 2708) configured to staple patient tissue, said stapling system comprising:
an end effector (2712) comprising:
a first jaw (2722);
a second jaw (2724) rotatable relative to said first jaw (2722) to clamp the patient tissue between said first jaw (2722) and said second jaw (2724); and
a staple cartridge (2734) comprising staples removably stored therein;
a shaft (2708), 
wherein said end effector (2712) extends from said shaft (2708), and 

a clamping drive (2900) comprising:
an electric motor (page 20 paragraph 224);
a clamping actuator (2750) operable to perform a closure stroke; and
a control system (1001) configured to detect a clamping pressure of the patient tissue between the first jaw (2722) and the second jaw (2724).
(Figure 44, 45, 46, 49 and Page 18 paragraph 214, Page 19 paragraph 221, Page 20 paragraph 223)
Shelton discloses the control system (1001) adjusts the amount of clamping pressure applied to the tissue within the end effector (2712) based on the detected clamping pressure. (Page 20 paragraph 223)  Since the clamping pressure is generated by actuating the clamping actuator (2750) and the clamping actuator is actuating by controlling the electric motor (page 20 paragraph 224), this implies that the control system adjusts the amount of clamping pressure by adjusting the control of the motor (page 20 paragraph 224).  
Shelton also disclose the control system (1001) determines when the anvil is in the closed position and then discontinues the application of the clamping actuator. (Page 15 paragraph 203)  The motor is understood to either moving in a first direction, toward the closed position, and a second direction, toward the open position.  Since the control system responds to the first and second jaw moving to the closed position, this implies that the control system also controls the motor based on the directional motion of the clamping actuator.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton (2012/0205421) in view of reference Zemlok et al. (2009/0090763).
Regarding claim 24, Shelton disclose a stapling system (2700, 2900, 2708) configured to staple patient tissue, said stapling system comprising:
an end effector (2712) comprising:
a first jaw (2722);
a second jaw (2724) rotatable relative to said first jaw (2722) to clamp the patient tissue between said first jaw (2722) and said second jaw (2724); and
a staple cartridge (2734) comprising staples removably stored therein;
a sensing system (2950) configured to detect a clamping pressure of the patient tissue between said first jaw (2722) and said second jaw (2724);
a shaft (2708), 

wherein said shaft (2708) defines a longitudinal axis; and
a drive system (2900) comprising:
a motor-driven element (2940);
a driving actuator (2780) operable to perform a driving stroke; and
a control system (1001).
(Figure 44, 45, 46, 49 and Page 18 paragraph 214, Page 20 paragraph 222, 223)
However, Shelton does not disclose the control system is configured to adaptively control said motor-driven element to control said drive stroke based on the clamping pressure and the motion of said driving actuator.
Zemlok et al. disclose a stapling system (10) comprising:
an end effector (160) comprising a first jaw (164) and a second jaw (162) rotatable relative to the first jaw (164);
a shaft (140);
a drive system comprising
a motor-driven element (200); and
a driving actuator (220) operable to perform a drive stroke; and
a control system (500),
wherein the control system (500) is configured to receive feedback information from various sensors,
wherein the various sensors comprise pressure transducers, and
wherein the control system is configured to control the motor-driven element (200) to control the drive stroke based on the data from said sensors.

Zemlok et al. also disclose the control system adjust the motor-driven element based on the directional motion of the motor-driven element. (Page 4 paragraph 57)  Therefore, Zemlok et al. is interpreted to disclose the control system is configured to adaptively control said motor-driven element to control said drive stroke based on a data from said sensing system and the directional motion of said driving element.
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the control system of Shelton by incorporating the step of controlling the motor-driven element based on the data from the sensing system and directional motion of said driving element as taught by Zemlok et al., since page 9 paragraph 103 of Zemlok et al. states such a modification would allow the stapling system to adjust the control of the motor-driven element relative to the operating status of said stapling system.
Regarding claim 25, Shelton modified by Zemlok et al. disclose the stapling system is configured for used with a robotically-controlled system (1000). (Shelton – Figure 14 and Page 18 paragraph 214)

Response to Arguments
The Amendment filed on 09/29/2021 have been entered.  Applicant’s cancelation of claims 1-21 and 23 is acknowledged and require no further examining.  Claims 22 and 24-25 are pending in the application.


Applicant states:
Paragraph [0271] of the Subject Application discusses various examples of the claimed sensor system.  Such sensor systems are clearly depicted at least in U.S. Patent Application Publication No. 2014/0263552, which is incorporated by reference in its entirely into the Subject Applicant.

The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).

In response to the arguments of the rejections under 35 U.S.C. 112(a), Examiner finds the arguments not persuasive.
Applicant states:
As discussed in greater detail with respect to the Claim Rejections under 35 U.S.C. §103, at least Paragraph [0315] of the Subject Application discloses the ability for additional torque to be supplied to perform an end effector function if a motor-driven element becomes jammed, e.g. because the tissue is took thick and/or tough.

Page 78 paragraph 315 of the present Specification, the motor is disclosed to “generate a first amount of torque during the first operating state and a second amount of torque during the second operating state.  The second amount of torque can be greater than the first amount of torque, for example”.  The firing element is also disclosed when “jammed, e.g., the tissue is too thick and/or tough for the firing element to cut and/or staple, the additional torque may be utilized to retract the firing element, for example”.  Paragraph 315 and the Specification as a whole, as originally filed, does not disclose the control system controls the motor based on the detected clamping pressure.  Therefore, the 112(a) rejection is maintained.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference Shelton (2012/0205421), Examiner finds the arguments not persuasive.
Applicant states:
The control system is configured to adaptively control the motor-driven element to control the drive stroke based on data form the sensing system and the direction motion of an actuator.
…
The discussion provided above with respect to Claim 24 applies with the same or similar force to Independent claim 22.

control the motor-driven element to control the drive stroke) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim 22 discloses the control system “is configured to adaptively control said electric motor to control said closure stroke”.  Claim 22 does not disclose controlling the drive stroke.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Shelton (2012/0205421) modified by Zemlok et al. (2009/0090763), Examiner finds the arguments not persuasive.
Applicant states:
Independent Claim 24 recites, in part, a stapling system comprising an end effector, a sensing system configured to detect a clampinq pressure of the patient tissue between a first jaw and a second jaw, and a drive system comprising a control system. The sensing system is in communication with the control system. The control system is configured to adaptively control the motor-driven element to control the drive stroke based on data from the sensing system and the directional motion of an actuator.
…
However, Zemlok ‘763 fails to disclose a control system configured to adaptively control a drive stroke based on the directional motion of the of the clamping actuator – let alone in combination with the sensed clamping pressure.

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Zemlok et al. is not relied upon for the teaching of a sensing system configured to detect a clamping pressure of the patient tissue between the first jaw and the second jaw.  Zemlok et al. is relied upon for the teaching of a control system configured to control the motor-driven element to control the drive stroke based on the data from said sensors.  On page 4 paragraph 56 of Zemlok et al., the switches (114a, 114b) are disclosed to control the motor-driven element based on the directional motion. For example, to “prevent accidental activation of retraction, the switch 114b may be disconnected electronically until a fail safe switch is pressed” and when a fail safe is overcome, the “firing rod 220 then automatically retracts to its initial position”.  This implies that control system does adaptively control the motor-driven element based on the direction motion.
Furthermore, on page 8 paragraph 102 of Zemlok et al., the sensors are disclosed to determine the operation stage, such as “clamping, rotation, stapling, cutting and retracting”.  The actuator that conduct the drive stroke either has a first direction, wherein the motor-driven element is moved distally, and a second direction, wherein the motor-driven element is moved proximally.  Therefore, control system does have means to determine the direction-motion of said actuator.

Therefore, Shelton in view of Zemlok et al. do disclose a control system configured to adaptively control said motor-driven element to control said drive stroke based on data from said sensing system (i.e. the clamping pressure) and the directional motion of said actuator.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        January 21, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731